United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
S.R., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Lancaster, PA, Employer
)
___________________________________________ )
Appearances:
Thomas Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-539
Issued: June 14, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 19, 2006 appellant filed a timely appeal from a July 17, 2006 Office of
Workers’ Compensation Programs’ hearing representative’s decision, which affirmed the
Office’s January 26, 2006 schedule award decision. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the schedule award decision.
ISSUE
The issue is whether appellant has more than a seven percent permanent impairment of
his left upper extremity for which he received a schedule award.
FACTUAL HISTORY
On May 4, 2000 appellant, then a 42-year-old letter carrier, filed an occupational disease
claim alleging that he carried his mailbag weighing 35 pounds on one side of his body and it
caused him to have radiculopathy of the left arm. He alleged that he realized the disease was
caused or aggravated by his employment on February 24, 2000. Appellant did not initially stop

work. The Office accepted his claim for aggravation of cervical radiculopathy and appropriate
compensation was provided.1
The Office received several diagnostic reports which included electrodiagnostic studies
dated October 31, 2000 read by Dr. Ernest M. Baran, a Board-certified physiatrist, who noted
that appellant had diffuse left brachial plexopathy and left cervical plexopathy. A March 23,
2000 electromyography (EMG) scan read by Dr. Donald M. McCarren, a Board-certified
neurologist, revealed left C7-8 radiculopathy and no electrical evidence of brachial plexopathy.
A magnetic resonance imaging (MRI) scan dated March 31, 2000, read by Dr. F. Joshua Barnett,
a Board-certified diagnostic radiologist, revealed degenerative changes of the cervical spine at
C3-4 and a disc protrusion at C3-4.
In a report dated July 29, 2004, Dr. Nicholas Diamond, an osteopath, noted appellant’s
history of injury and treatment and utilized the American Medical Association, Guides to the
Evaluation of Permanent Impairment, (5th ed. 2001) (A.M.A., Guides). He provided
examination findings for loss of range of motion, grip strength deficit and sensory deficit
involving the C6, C7 and C8 nerve roots and pain. Dr. Diamond’s findings for range of motion
included a 1 percent impairment for left shoulder flexion and abduction,2 left grip strength deficit
of 10 percent,3 sensory deficit of 6 percent for the left C6 nerve root,4 sensory deficit of 6 percent
for the left C7 nerve root5 and a sensory deficit of 6 percent for the left C8 nerve root.6 He
determined that appellant had an impairment of 26 percent of the left upper extremity.
In a report dated November 8, 2004, an Office medical adviser noted appellant’s history
of injury and treatment and utilized the A.M.A., Guides. He provided findings for range of
motion and sensory deficit/pain. They included two percent for range of motion for shoulder
flexion and abduction.7 The Office medical adviser noted that the C6 nerve root was not
involved and referred to the EMG findings which revealed radiculopathy at C7 and C8 but not
C6. He also referred to section 16.8a of the A.M.A., Guides and noted that impairments due to
decreased strength could not be rated in the presence of decreased motion.8 The Office medical
adviser determined that appellant had a seven percent impairment of the left upper extremity.
On November 18, 2004 appellant claimed a schedule award.

1

The record reflects that appellant stopped his federal employment in July 2002.

2

A.M.A., Guides 476, Figure 16-40 and 477, Figure 16-43.

3

Id. at 509, Figure 16-34.

4

Id. at 476, Figure 16-40.

5

Id.

6

Id.

7

See supra note 1.

8

A.M.A., Guides 424, Table 15-15 and 15-17.

2

On December 7, 2004 the Office granted appellant a schedule award for a seven percent
impairment of the left upper extremity. The award covered a period of 21.84 weeks from July 29
to December 28, 2004.
By letter dated December 9, 2004, appellant’s representative requested a hearing.
On September 13, 2005 the Office hearing representative determined that the case was
not in posture for hearing. The Office hearing representative determined that an unresolved
conflict remained between Dr. Diamond and the Office medical adviser regarding the nature and
extent of appellant’s left upper extremity impairment. In particular she noted that the physicians
disagreed with regard to whether the evidence supported the presence of sensory deficit or pain
involving the nerve root at C6. The Office hearing representative remanded the case, for referral
to an appropriate Board-certified specialist for an impartial medical evaluation to resolve the
conflict.
By letter dated September 22, 2005, appellant’s representative requested that appellant be
allowed the opportunity to participate in the selection of the impartial medical adviser.
In a September 30, 2005 letter, the Office advised appellant’s representative that selection
of the impartial medical specialist was made on a strict rotational basis using appropriate medical
directories. The Office informed appellant and his representative that, once the selection was
made, they would be advised of the time, date and place of the examination and allowed the
opportunity to inform the Office of any disagreement and to provide any evidence in support
thereof.
On December 12, 2005 the Office referred appellant along with a statement of accepted
facts and the medical record to Dr. Edward Resnick, a Board-certified orthopedic surgeon, for an
impartial medical evaluation to resolve the conflict in opinion between Dr. Diamond and the
Office medical adviser regarding the resolution of appellant’s accepted condition and work
restrictions.
On December 20, 2005 appellant’s representative requested a copy of the letter and the
statement of accepted facts sent to Dr. Resnick and the reports which were referred to him.
In a January 3, 2006 report, Dr. Resnick noted appellant’s history of injury and treatment
and conducted an examination. He noted that all cervical motions were smooth and painless and
that appellant did not have any tenderness in the cervical, trapezius, thoracic or shoulder area.
Dr. Resnick also found that appellant had full range of motion of the thoracic and lumbar spine
in all directions. He stated that examination of appellant’s arms was negative with full motion of
all joints and with negative neurological testing including deep tendon reflexes, motor power and
pinprick sensation throughout both upper extremities. Dr. Resnick explained that appellant had
full, unrestricted, symmetrical range of motion of all joints of both arms, particularly including
all ranges of motion of both shoulders. He noted that appellant’s motions were painless.
Appellant’s pinprick sensation, deep tendon reflexes and motor power were all normal,
symmetrical and equal in both arms. Dr. Resnick also noted that he had reviewed diagnostic
reports which included an EMG/NCV on October 31, 2000 which contained findings consistent

3

with incomplete sensory involvement of the left brachial plexus and suggestion of possible
cervical sensory radiculopathy. He also advised that an MRI scan of the cervical spine revealed
degenerative changes at C3-4 and C4-5. Dr. Resnick noted that there did not appear to be any
significant cord or root impingement and determined that appellant had a negative objective
orthopedic examination. He noted that appellant had probable cervical disc degenerative
syndrome with left cervical radiculopathy which was inactive. Dr. Resnick noted that appellant
complained of a “constant discomfort” but that he was not under active treatment and selfmedicated. He also noted that appellant currently worked as a security guard and worked as a
bus driver in 2004. Dr. Resnick explained that appellant’s physical examination did not reveal
any significant physical impairment and noted that appellant’s complaints were purely
subjective. He added that appellant’s symptoms “may be compatible with an underlying disc
degenerative syndrome.” Dr. Resnick added that, “[i]f there was any exacerbation or
aggravation of such a syndrome in connection with this man’s prior occupation of later carrier, in
my opinion this has cleared by this time and I see no present evidence of either aggravation or
exacerbation.” He opined that appellant reached maximum medical improvement in 2004 and
was capable of full-time work. Dr. Resnick concluded that, “in the absence of objective physical
findings,” appellant had no physical impairment of the left arm.
By decision dated January 26, 2006, the Office found that appellant was not entitled to an
increased schedule award as the weight of the medical evidence rested with Dr. Resnick, who
found that appellant did not have objective findings supporting physical impairment.
By letter dated January 30, 2006, appellant’s representative requested a hearing, which
was held on May 26, 2006.9
By decision dated July 17, 2006, the Office hearing representative affirmed the Office’s
January 26, 2006 decision. The Office hearing representative noted that Dr. Resnick’s opinion
constituted the weight of the evidence. The hearing representative also noted that the evidence
supported that Dr. Resnick was properly selected as an impartial medical examiner in accordance
with the Office selection process.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act10 set forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.11 The Act, however, does not specify the manner by which the
9

During the hearing appellant’s representative alleged that he could not determine whether the impartial medical
examiner was properly selected. He also alleged that his report should not carry the weight because he did not show
any measurements for range of motion. Appellant’s representative also alleged that the physician relied upon a
report which he described as an “EMG/NCV” study of October 31, 2000. However, he noted that it was in fact a
“somoto sensory evoked potential testing” report dated October 31, 2000. Appellant’s representative also noted that
there was an EMG study which was done on March 23, 2000, which reflected abnormal results and evidence of C78 radiculopathy on the left side.
10

5 U.S.C. §§ 8101-8193.

11

5 U.S.C. § 8107.

4

percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice for all claimants under the law, good administrative practice requires the use of
uniform standards applicable to all claimants.12 The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.13
Furthermore, the Federal Employees’ Compensation Act14 provides that, if there is
disagreement between the physician making the examination for the Office and the employee’s
physician, the Office shall appoint a third physician who shall make an examination.15 In cases
where the Office has referred appellant to an impartial medical examiner to resolve a conflict in
the medical evidence, the opinion of such a specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.16
ANALYSIS
Appellant’s claim was accepted for aggravation of cervical radiculopathy. After the
Office paid appellant a schedule award for seven percent impairment of the left arm, based on
the report of an Office medical adviser, the Office determined that a conflict of medical opinion
existed between Dr. Diamond, appellant’s treating physician, who opined that appellant had an
impairment of 26 percent to the left upper extremity and the Office medical adviser. Therefore,
the Office properly referred appellant to an impartial medical examiner, Dr. Resnick, a Boardcertified orthopedic surgeon.
In a January 3, 2006 report, Dr. Resnick determined that all cervical motions were
smooth and painless, that appellant did not have any tenderness in the cervical, trapezius,
thoracic or shoulder area and that appellant had painless and full unrestricted range of motion of
the thoracic and lumbar spine and all joints of both upper extremities and both shoulders in all
directions. He also found that neurological testing was negative, which included deep tendon
reflexes, motor power and pinprick sensation throughout both arms. Dr. Resnick also noted that
he had reviewed diagnostic reports including an EMG/NCV on October 31, 2000, which showed
an incomplete sensory involvement of the left brachial plexus and possible cervical sensory
radiculopathy as well as an MRI scan of the cervical spine which showed degenerative changes
at C3-4 and C4-5 with significant cord or root impingement. He concluded that appellant’s
orthopedic examination was negative and that he had probable cervical disc degenerative
syndrome with left cervical radiculopathy which was inactive. Dr. Resnick noted that appellant
complained only of a “constant discomfort” but that he was not under active treatment and selfmedicated and that appellant’s physical examination did not reveal any significant physical
impairment and noted that appellant’s complaints were purely subjective. He noted that
appellant’s symptoms “may be compatible with an underlying disc degenerative syndrome.”
12

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

13

A.M.A., Guides (5th ed. 2001); 20 C.F.R. § 10.404.

14

5 U.S.C. §§ 8101-8193, 8123(a).

15

5 U.S.C. § 8123(a); Shirley L. Steib, 46 ECAB 309, 317 (1994).

16

Gloria J. Godfrey, 52 ECAB 486 (2001); Gary R. Sieber, 46 ECAB 215, 225 (1994).

5

Dr. Resnick opined “in the absence of objective physical findings,” appellant had no physical
impairment of the left arm.
The Board finds that Dr. Resnick’s January 3, 2006 report is sufficiently well rationalized
and based upon a proper factual background such that it is entitled to special weight in
establishing that appellant did not have any greater impairment. He provided an extensive
review of appellant’s medical history, reported his examination findings and determined that
there were no objective findings to correspond with appellant’s subjective complaints.
Dr. Resnick found no objective evidence of any work-related impairment. He gave a reasoned
opinion that despite a myriad of subjective complaints there were no current objective findings of
residuals of the accepted work injury. Dr. Resnick answered questions posed by the Office and
reiterated that his examination and review of the medical records provided no objective basis on
which to reveal any significant physical impairment and advised that appellant’s complaints were
purely subjective. In these circumstances, the Office properly accorded special weight to the
impartial medical examiner’s January 3, 2006 findings.
When an impartial medical examiner is asked to resolve a conflict in medical evidence,
his opinion, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.17 The Board finds that Dr. Resnick’s report represents the weight of the
medical evidence and established that appellant did not have any objective findings and he was
not entitled to a greater impairment.
Accordingly, the Board finds that the evidence supports that appellant has no more than
seven percent permanent impairment of the left upper extremity.
On appeal, appellant’s representative asserted that Dr. Resnick’s report was insufficient
to be entitled to carry the special weight of the evidence as his report incorrectly referred to an
EMG as being performed on October 31, 2000 when it was actually performed on March 23,
2000 and failed to note the report. However, the record does not reflect that Dr. Resnick’s report
was incorrect. While he may have inadvertently referred to the date or title of the diagnostic
report, he properly referred to and noted the findings contained therein. The Board finds that this
argument is without merit. Likewise, appellant’s argument that Dr. Resnick’s report was flawed
because he did not reference the A.M.A., Guides, is also without merit since Dr. Resnick opined
that appellant had no objective physical findings on which to base any permanent impairment.
As appellant’s physical examination was normal, there would be no need to apply specific
provisions of the A.M.A., Guides.
Appellant’s representative also asserted that the Office failed to select a referee physician
in accordance with the independent rotational selection process. However, he submitted no
evidence to support his assertion that any particular aspect of the selection created bias. The
Board has held that an impartial medical specialist properly selected under the Office’s rotational
procedures will be presumed unbiased and the party seeking disqualification bears the substantial
burden of proving otherwise; mere allegations are insufficient to establish bias.18 Appellant’s
17

See footnote 13 supra.

18

See William Fidurski, 54 ECAB 146 (2002).

6

mere allegation that Dr. Resnick was not properly selected does not establish the fact. Therefore,
the Board finds this argument to be without merit.
CONCLUSION
The Board finds that appellant has no more than a seven percent impairment of the left
upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 17, 2006 is hereby affirmed.
Issued: June 14, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

